UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended October 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-177122 HEALTH ADVANCE INC. (Exact name of registrant as specified in its Charter) WYOMING 46-0525223 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of Principal Executive Offices)(Zip Code) 702-943-0309 (Registrants telephone number, including area code) N/A (Former name, or former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of December 13, 2013, there were 24,520,000 shares of the issuer’scommon stock issued and outstanding. HEALTH ADVANCE INC. FORM 10-Q October 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements - Unaudited 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURE 20 3 PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS October 31, 2013 CONTENTS PAGE-5 CONDENSED BALANCE SHEETS AS AT OCTOBER 31, 2013 (UNAUDITED) AND AS AT JULY 31, 2013 (AUDITED) PAGE-6 CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2010 (INCEPTION) TO OCTOBER 31, 2013 (UNAUDITED) PAGE-7 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2010 (INCEPTION) TO OCTOBER 31, 2013 (UNAUDITED) PAGE-8 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 4 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED BALANCE SHEETS AS AT OCTOBER 31, 2013 (UNAUDITED) AND JULY 31, 2013 (AUDITED) (Expressed in United States Dollars) October 31, July 31, $ $ ASSET CURRENT ASSET Cash TOTAL ASSET LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Advances from a shareholder (Note 4) TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Authorized: 500,000,000 common stock, par value $0.001 Issued and outstanding: (Note 8) 24,520,000 common stock as at October 31, 2013 (July 31, 2013: 24,520,000 common stock) Additional paid-in capital Common stocks to be issued (Note 8) Deficit accumulated during the exploration stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT See accompanying notes 5 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 FROM APRIL 14, 2010 (INCEPTION) TO OCTOBER 31, 2013 (UNAUDITED) (Expressed in United States Dollars) Three Three Cumulative from April 14, 2010 months ended months ended (inception) to October 31, October 31, October 31, $ $ $ SALES — — COST OF SALES — — 69 GROSS PROFIT — — 31 EXPENSES Professional fees Office and general Rent and occupancy Consulting and management fees Total expenses Foreign exchange (loss) gain ) 1 ) Lossbefore income taxes ) ) ) Income taxes — — — NET AND COMPREHENSIVE LOSS FOR THE PERIOD ) ) ) Loss per common share, basic and diluted ) ) Weighted average number ofcommon stock outstanding, basic and diluted See accompanying notes 6 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 FROM APRIL 14, 2010 (INCEPTION) TO OCTOBER 31, 2013 (UNAUDITED) (Expressed in United States Dollars) Three Three Cumulative from April 14, 2010 months ended months ended (inception) to October 31, October 31, October 31, $ $ $ OPERATING ACTIVITIES Net loss for the period ) ) ) Adjustments for non-cash items Common stock issued for services — — In-kind contribution of services Net change in non-cash working capital balances: Prepaid expenses — — Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) ) FINANCING ACTIVITIES Proceeds from issuance of common stock — Advances from a shareholder Net cash provided by financing activities Net increase (decrease) in cash during the period ) Cash, beginning of period — Cash, end of period See accompanying notes 7 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED NOTES TO THE FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2013 (UNAUDITED) (Expressed in United States Dollars) 1. NATURE OF OPERATIONS AND ORGANIZATION Health Advance Inc. (the "Company" or "Health Advance") was incorporated on April 14, 2010 in the State of Wyoming. The Company is a development stage company and is an online retailer of home medical products with operations in Canada and the United States of America (“USA”). 2. BASIS OF PRESENTATION The condensed financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. All adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10K for the year ended July 31, 2013. The Company is considered to be in the development stage as defined in Accounting Standards Codification (“ASC”) 915, Development Stage Entities. The Company has devoted substantially all of its efforts to business planning and development by means of raising capital for operations. The Company has also not realized any significant revenues. Among the disclosures required by ASC 915 are that the Company's financial statements be identified as those of a development stage company, and that the statements of operations and comprehensive loss, stockholders' equity (deficit) and cash flows disclose activity since the date of the Company's inception. 3. GOING CONCERN These financial statements have been prepared assuming the Company will continue on a going concern basis. The Company has incurred losses since inception and the ability of the Company to continue as a going concern depends upon its ability to develop profitable operations and to continue to raise adequate financing. Management is actively targeting sources of additional financing to provide continuation of the Company’s operations. In order for the Company to meet its liabilities as they come due and to continue its operations, the Company is solely dependent upon its ability to generate such financing. There can be no assurance that the Company will be able to continue to raise funds, in which case the Company may be unable to meet its obligations. Should the Company be unable to realize its assets and discharge its liabilities in the normal course of business, the net realizable value of its assets may be materially less than the amounts recorded in these financial statements. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. 8 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED NOTES TO THE FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2013 (UNAUDITED) (Expressed in United States Dollars) 4. RELATED PARTY TRANSACTIONS The transactions with related parties were in the normal course of operations and were measured at the exchange value which represented the amount of consideration established and agreed to by the parties. Related party transactions not disclosed elsewhere in these financial statements are as follows: The Company paid rent and other overhead costs to a shareholder and director of the Company in the amount of $1,400 per month, totaling $4,200 for the three months ended October 31, 2013 (Three months ended October 31, 2012-$4,200). This monthly charge includes the head office rent, phone, internet and other administrative services.In addition, there were contributed management services of $2,000 per month totaling $6,000 for the three months ended October 31, 2013 (Three months ended October 31, 2012-$6,000) from the controlling shareholder of the Company. Advances from a shareholder of the Company as at October 31, 2013 were $44,598 (July 31, 2013-$34,398). These advances are non-interest bearing, unsecured and with no specific terms of repayment. 5. SUPPLEMENTAL CASH FLOW INFORMATION During the three months ended October 31, 2013, and 2012, and for the period from inception to October 31, 2013, there were no interest or taxes paid by the Company. 6. RECENT ACCOUNTING PRONOUNCEMENTS The Company’s management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that they will have a material effect on the Company’s financial position and results of operations. 7. EARNINGS PER SHARE The Company has adopted the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 260-10 which provides for calculation of “basic” and “diluted” earnings per share. Basic earnings per share includes no dilution and is computed by dividing net income or loss available to common stockholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity. Basic and diluted losses per share were the same at the reporting dates as there were no common stock equivalents outstanding at October 31, 2013 and 2012. 8. STOCKHOLDERS’ DEFICIT COMMON STOCK - AUTHORIZED As at October 31, 2013, the Company has 500,000,000 authorized shares of common stock with a par value of $0.001. COMMON STOCK - ISSUED AND OUTSTANDING Company’s outstanding 24,520,000 shares of common stock ($24,520) as at October 31, 2013 consisted of the following: On April 14, 2010 the Company issued 14,000,000 shares of common stock at $0.0001 per share to the founding shareholder for proceeds of $1,400. 9 HEALTH ADVANCE INC. (A Development Stage Company) CONDENSED NOTES TO THE FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2013 (UNAUDITED) (Expressed in United States Dollars) 8. STOCKHOLDERS’ DEFICIT (continued) COMMON STOCK - ISSUED AND OUTSTANDING (continued) During fiscal 2011, the Company completed non-brokered private placements of 920,000 shares ofcommon stock at $0.01 per share for proceeds of $9,200. During fiscal 2011, the Company issued 6,500,000 common stock for legal, consulting and web design services and directors fees.These services were valued at $0.01 per share. On November 1, 2011 the Company issued 1,500,000 shares of common stock for professional services rendered.These services were valued at $15,000. On July 18, 2012 the Company issued 1,600,000 shares at $0.001 per share for a total of $16,000. COMMON STOCK – TO BE ISSUED Company’s outstanding common stock of$40,500 as at October 31, 2013 consist of the following: On November 14, 2012, the Company received $10,000 in exchange for 2,000,000 shares of common stock at $0.005 per share. In December 2012, the Company agreed to issue 1,000,000 shares of common stock valued at $0.01 per share for a total of $10,000 for web design services and repairs. In January 2013, the Company agreed to issue 500,000 shares of common stock valued at $0.01 per share for a total of $5,000 for consulting services. In March 2013, the Company agreed to issue 800,000 shares at an issue price of $0.01 per share for a total of $8,000. In June 2013, the Company agreed to issue 350,000 shares at an issue price of $0.01 per share for a total of $3,500. In October 2013, the Company received $4,000 in exchange of 1,600,000 shares at an issue price of $0.0025 per share. OTHER INFORMATION On February 14, 2013, the Company effected a 10-for-1 forward split of the Company’s issued and outstanding common shares. The Company’s issued and outstanding common shares were therefore increased from 2,452,000 to 24,520,000.All per share amounts have been restated to reflect this stock split. 9. SUBSEQUENT EVENTS The Company’s management has evaluated subsequent events through the filing date of these financial statements and has determined that there are no material subsequent events to report. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Overview Health Advance Inc. (the “Company”) was incorporated on April 14, 2010 in Wyoming. The Company is an on-line retailer of home medical products with operations in Canada and the United States, and with administration and infrastructure supported globally.Our strategy is to attract opportunities in the health care industry through the development and growth of our existing web site www.healthadvancemd.com.We believe we can operate more cost efficiently and compete as a discounter that delivers value and low cost branded lines of home medical care products together with valuable customer care that is currently missing in the marketplace.Our goal is to become our customers’ single source for low cost health care supplies, by meeting all of our customer’s needs. From inception to October 31, 2013 we have incurred a net loss of $282,702.The ability of the Company to continue as a going concern depends upon its ability to raise adequate financing and develop profitable operations. If we cannot generate sufficient revenues from our services, we may have to delay the implementation of our business plan. Management is actively targeting sources of additional financing to provide continuation of the Company’s operations. In order for the Company to meet its liabilities as they come due and to continue its operations, the Company is solely dependent upon its ability to generate such financing. The Company is actively seeking financing for its current business operation.The Company is optimistic that the financing will be secured and the going concern risk will be removed.We are in discussions with various parties and believe a successful financing is likely. Any capital raised will be through either a private placement or a convertible debenture and will result in the issuance of shares of common stock from the Company’s authorized capital. On February 14, 2013, the Company affected a 10-for-1 forward split of the Company’s issued and outstanding common shares. The Company’s issued and outstanding common shares were therefore increased from 2,452,000 to 24,520,000.All per share amounts have been restated to reflect this stock split. Plan of Operation We were incorporated on April 14, 2010 in Wyoming. Our business office is located at 3651 Lindell Road, Suite D#155, Las Vegas, NV, 89103.Our telephone number is 702-943-0309. We were founded by Jordan Starkman, who serves as our President and Director.In addition, Domenico Pascazi was appointed as a director in March 2011.On February 12, 2013, Mr. Pascazi resigned from his position as a member of the board of directors. Mr. Pascazi’s resignation was not a result of any disagreement with the Company or its executive officers, or any matter relating to the Company’s operations, policies or practices. We are an on-line retailer of home medical products with operations in Canada and the United States, and with administration and infrastructure supported globally.Our strategy is to attract opportunities in the health care industry through the development and growth of our existing web site www.healthadvancemd.com. We believe we can operate more cost efficiently and compete as a discounter that delivers value and low cost branded lines of home medical care products together with valuable customer care that is currently missing in the marketplace.Our goal is to become our customers’ single source for low cost health care supplies, by meeting all of our customers’ needs. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) We strive to offer health care professionals, medical distributors and consumers the highest quality brands and products at the most affordable prices. We expect to achieve this by forming relationships with suppliers that will be able to provide us with preferred prices once we are able to make bulk purchases. In the fiscal year 2014, we plan to build our business across four key product categories including: (1) respiratory, (2) diabetes, (3) ostomy, and (4) mastectomy supplies. Our growth plan is to generate operating revenues within the first 12 months following our July 31, 2013 year–end. We plan to complete a financing in the fiscal year 2014. We have not yet entered into any agreements with any parties with respect to obtaining financing for the Company. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. If we are able to obtain financing, we plan to implement both online and offline marketing and customer engagement campaigns for both our traditional durable medical products and our four key product areas mentioned above. We intend to target consumers with on-line marketing, and businesses, including various senior care facilities, with direct mail, telemarketing and flyer campaigns. Initially, we will target small to medium size facilities. We also intend to launch our direct mail onsite flyer campaigns and outbound calling campaigns in unison to increase the frequency and awareness of HealthAdvanceMD. We expect to replace and expand any existing major wholesaler relationships we currently work with by the beginning of year two following our July 31, 2013 year-end. Further, during this expected time frame, we plan to establish direct-from-manufacturer programs for our four key growth markets. We intend to continue to run our durable medical products business through the existing wholesaler relationships given the large range of product SKUs in the durable medical product category where we carry no less than a selection of nearly 2,000 products. No steps have been taken thus far to secure customers for our products. The Company has recently started the process of preparing for an online marketing campaign.The Company has a relationship with AGS Cybertech located in India who will manage and coordinate all of our online marketing efforts.The campaign will include internet banner ads, search engine optimization, and social media optimization.All banner advertising will be strategically placed with various click per view programs as part of our overall sales and marketing plan. In our key growth areas we plan to focus on reducing and concentrating the number of product SKUs in each growth category in order to create leverage with our supply chain across selected relationships with respiratory, diabetes, ostomy and mastectomy suppliers.These new direct-from-manufacturer programs will primarily be drop ship programs and will essentially result in no new product inventory risks.They will be predominantly product substitution strategies where direct manufacturers carry the inventory risk in order to get shelf space within our business to consumer e-commerce property www.healthadvancemd.com and other sales channels.These programs will be based on committed but non-binding contracted volume from us with each manufacturer, but where the manufacturer still carries the inventory, marketing investment, and the majority of the time continues to handle drop shipments direct to our customers and sales channels. 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) The first tranche of these direct-from-manufacturer programs is expected to be with North America based manufacturers given a tendency for higher quality product, margins and their ability to handle inventory and direct shipments to our customers.We also plan to evaluate a select number of overseas supplier relationships if we identify that a select overseas direct supplier can and will meet our delivery, financing and quality and return warranty terms.As a result of these supply chain improvements we expect to increase our net revenues based on margin improvements of an average of 20-25% and this does not include factoring in even higher margins if we choose to source from overseas markets. We expect that these new product launches will be outlined and planned within the 2014 fiscal year and the beginning of fiscal year 2014, once our financing is completed.During the next 24 months following our 2013 year-end, we plan to work with our manufacturing partners to develop and finalize no less than two new product lines within each core product group for respiratory, diabetes, ostomy and mastectomy supplies and launch them by the second half of year 2.Together with our manufacturer partners we intend to develop and test market and then finalize our packaging and product features and licensing requirements by the end of July 2015. In addition to attempting to achieve supply chain optimization by the beginning of January 2014, which we intend to result in reduced overall cost of goods, we also plan to drive top line growth with a major marketing initiative for new products. No formal products have been discussed as of yet. By the end of July 2014, we intend toachieve the 3 key milestones outlined above including: (1) entering into new growth markets, (2) optimizing our supply chain, and (3) launching new product lines in our new growthfrom existing product line sales in growth markets for respiratory, diabetes, ostomy and mastectomy supplies through a margin optimized supply chain; a contribution from our traditional durable medical products businesses through existing wholesaler channels and from new products launched. We have estimated that we will incur minimum expenses equal to $15,000 in the year following our July 31, 2013 year-end in order to maintain our business operations.However, if we conduct a financing, we will devote the capital raised to operational expenses as indicated below. The Company will attempt to complete a financing for a minimum of $200,000 within the 12-month period following the Company’s 2013 year-end.Any capital raised will be through either a private placement or a convertible debenture and will result in the issuance of common shares from the Company’s authorized capital. Web Development and Maintenance $ Legal/Accounting $ Computer hardware and software systems $ Advertisingand Marketing $ General and administrative $ Salaries and Customer Service $ Telephone $ Travel $ Total Expenses $ The above represents managements’ best estimate of our cash requirements based on our business plans and current market conditions. The above is based on our ability to raise sufficient financing and generate adequate revenues to meet our cash flow requirements. The actual allocation between expenses may vary depending on the actual funds raised and the industry and market conditions over the next 12 months following our July 31, 2013 year-end. 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) The Company is currently negotiating financing in the amount of $200,000 to further the Company’s business operations.Any capital raised will likely be through either a private placement or a convertible debenture and will likely result in the issuance of common shares from the Company’s authorized capital. If we are able to complete a financing through a private offering for a minimum of $200,000 within the 12 month period following our July 31, 2013 year-end, we expect to replace and expand any existing major wholesaler relationships we currently work with by the beginning of yeartwo following our July 31, 2013 year-end. Further, during this expected time frame, we plan to establish direct-from-manufacturer programs for our four key growth markets in order to achieve improved margin of between 25-35%.We will continue, however, to run our durable medical products business through the existing wholesaler relationships given the large range of product SKUs in the durable medical product category where we carry no less than a selection of nearly 2,000 products. Results of Operations For the Three months ended October 31, 2013 and 2012 For the three months ended October 31, 2013 and 2012 we did not have any sales. The Company’s on-line web site www.healthadvancemd.com encountered a virus/worm and subsequently underwent extensive repairs that accounted for the Company’s lack of sales. We expect to generate increased sales once our advertising campaign begins. Operating expenses for the three months ended October 31, 2013 and October 31, 2012 were $19,176 and $11,104, respectively. The operating expenses were primarily attributed to professional fees, consulting fees, web design fees, rent and other general overhead. The increase in overall expenses is due to increase in professional fees from $362 for the three months ended October 31, 2012 to $5,830 for the three months ended October 31, 2013 mainly attributable to engaging an external accountant. In addition, office and general expenses increased from $1,142 for the three months ended October 31, 2012 to $3,746 for the three months ended October 31, 2013 mainly attributable to increased edgarization and associated costs. Net loss for the three months ended October 31, 2013 and 2012 were $19,341 and $11,103, respectively. The increase in loss is attributable to the increase in professional fees and office and general as explained above. During the period from inception (April 14, 2010) to October 31, 2013 the total operating expenses were $281,986 and the net loss was $282,702. During the three months ended October 31, 2013 the director’s contributed services totaled $6,000. These services were included in the additional paid-in capital. During the three months ended October 31, 2013 we operated from a premises leased by a shareholder. The costs of this premises and other general and administrative expenses paid on our behalf during the three months ended October 31, 2013 totaled $4,200. These expenses are payable to the shareholder and included in current liabilities. During the period from inception (April 14, 2010) to October 31, 2013, we had no provision for income taxes due to the net operating losses incurred. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Liquidity and Capital Resources As of October 31, 2013, we had a cash balance of $1,591 and a working capital deficit of $67,602. In October 2013, the Company received $4,000 in exchange of 1,600,000 shares at an issue price of $0.0025 per share. The Company is currently seeking funding for our continued operations.The Company intends to raise a minimum of $200,000 and a maximum of $500,000 in order to continue the introduction of the www.healthadvancemd.com e-commerce site to the retail community and health care community. To achieve our goals the Company expects to commit the majority of its funding to the advertising of the Company’s web site. There is no assurance that the Company will be able to raise the capital required to complete its goal and objectives and the Company is currently seeking capital to further its business plan.We are planning to raise funds through either debt or issuing shares of our common stock in order to achieve our business goals. The issuance of additional shares or securities convertible into any such shares may dilute the percentage ownership of our current stockholders. There are no agreements with any parties at this point in time for additional funding; however, we are in discussions with various funders in the United States. We believe we can satisfy our cash requirements for the next twelve months with our expected revenues and if needed an additional loan from our director, Jordan Starkman.We cannot assure investors that adequate revenues will be generated andthere is no current loan commitment in place between the Company and Jordan Starkman. However, the success of our operations is dependent on attaining adequate revenue. In the absence of our projected revenues, we may be unable to proceed with our plan of operations or we may require financing to achieve our profit, revenue, and growth goals. We anticipate that our fixed costs made up of legal and accounting and general and administrative expenses for the next 12 months will total approximately $25,000. Legal and accounting expenses of $15,000 represents the minimum funds needed to sustain operations. The $25,000 will be financed through the Company’s cash on hand, additional financing, net sales and if needed, an advance from our officer and director, Jordan Starkman. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees, until financing is raised. The foregoing represents our best estimate of our cash needs based on our current business condition. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. It is currently expected that the Company will spend an additional $175,000 in variable costs relating to marketing and business development that will be funded from future financings. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) In the event we are not successful in reaching our initial revenue targets, we will need additional funds to proceed with our business plan for the development and marketing of our core services. Should this occur, we would likely seek additional financing to support the continued operation of our business. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Recent Accounting Pronouncements The management did not believe that recent accounting pronouncements issued by the FASB have a material impact on the Company’s present or future financial statements. Off-Balance Sheet Arrangements We do not have any outstanding derivative financial instruments, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not required for Smaller Reporting Companies. Item 4. Controls and Procedures Disclosure of Controls and Procedures Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures are not effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure, due to the material weaknesses identified below. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals underall potential future conditions. 16 Item 4. Controls and Procedures (continued) Report of Management on Internal Control over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Our internal control system was designed to, in general, provide reasonable assurance to the Company’s management and board regarding the preparation and fair presentation of published financial statements, but because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework inInternal Control – Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement to the Company's annual or interim financial statements will not be prevented or detected. In the course of management's assessment, we have identified the following material weaknesses in internal control over financial reporting: ● Segregation of Duties – As a result of limited resources, we did not maintain proper segregation of incompatible duties, namely the lack of an audit committee, an understaffed financial and accounting function, and the need for additional personnel to prepare and analyze financial information in a timely manner and to allow review and on-going monitoring and enhancement of our controls. The effect of the lack of segregation of duties potentially affects multiple processes and procedures. ● Maintenance of Current Accounting Records – We may from time to time fail to maintain our records that in reasonable detail accurately and fairly reflect the transactions of the Company. This weakness specifically affects the payments and purchase cycle and therefore we failed to maintain effective internal controls over the completeness and cut off of accounts payable, expenses and other capital transactions. ● Application of GAAP – We did not maintain effective internal controls relating to the application of generally accepted accounting principles in accounting for transactions in a foreign currency. We are in the continuous process of improving our internal control over financial reporting in an effort to eliminate these material weaknesses through improved supervision and training of our staff, but additional effort is needed to fully remedy these deficiencies. Management has engaged a Certified Public Accountant as a consultant to assist with the financial reporting process in an effort to mitigate some of the identified weaknesses. The Company is still in its development stage and intends on hiring the necessary staff to address the weaknesses once revenue has been realized. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. 17 Item 4. Controls and Procedures (continued) Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the quarter covered by this quarterly report on Form 10-Q that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A. Risk Factors Not required for Smaller Reporting Companies. 18 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds In October 2013, the Company received $4,000 in exchange for 1,600,000 shares of common stock at $0.0025 per share.These shares will be issued in the next quarter. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act since the issuance of shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. The above proceeds will be used to fund operations as discussed in our Plan of Operations. Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures Not Applicable Item 5. Other Information None Item 6. Exhibits Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer and Principal Financial Officer of the Registrant pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has dulycaused this report to be signed on its behalf by the undersigned thereunto duly authorized. Health Advance, Inc. By: /s/ Jordan Starkman Jordan Starkman President, Chief Executive Officer, Chief Financial Officer (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer) Dated:December 13, 2013 20
